Title: From John Adams to Benjamin Rush, 4 January 1813
From: Adams, John
To: Rush, Benjamin



Honoured and learned sir
Quincy Jan. 4. 1813

Be pleased to accept my humble Duty for the notice you have condescended to take of me. I will do my best to shake a little animation into my Master for a few days or months or possibly years. But what is the prospect before him? What can he expect? or hope? or wish? He is 77 and more: three and twenty years will make him 100. thirteen years will make him 90: three years will bring him to fourscore. And what are three, thirteen, or three and twenty years, at any state stage of Life, in Infancy Manhood or old age? especially in extream old age? How many Pains and Aches, which I cannot shake away, has he to endure? How much low spirits? how many gloomy anxious moments for the dangers, disgraces, disasters, degeneracy, Vices, Follies, Ignorance, Stupidity, and Vanity of his Country? How many Wives, Daughters, Sons, Grand Children, Brothers Cousins may he loose in 23. 13. or 3. Years? How many of the few remaining public political Friends must disappear? Even Dr Rush himself? Oh! if he were to read this he would shed many Tears. Pray conceal it from him! But there are other Things. How much Ecclesiastical Bigottry superstition and Persecution may he have to bewail? How much Calumny Intrigue Party Spirit, political Fury and civil War may he have to deplore? I will leave the rest, Sir to your profound Reflections. I will only compare the foregoing Periods with some of his past Life. Fifteen years he spent at schools Male and female grammar and A.B.C. When he did not play’d Truant, and when he did not he spent all his Mornings Noons and Nights in making and sailing Boats, in Swimming Skaiting, flying Kites and shooting in marbles, Ninepins, Bat and Ball, Footbal &c &c &c Quoits Wrestling and sometimes Boxing &c &c &c and what was no better running about to Quiltings and Huskings and Frolicks and Dances among the Boys and Girls!!! These 15 years went off like a Fairy Tale. Apply such a 15 years to his present age and it will make 93.He then spent 4 years at Collidge. He had begun to love a Book. Fare well Shooting Skaiting Swimming, and all the rest. Oh! the Mathematicks the Metaphisicks the Logick not forgetting Classicks! Seeking Books and Bookish Boys,  devouring Books without Advice and without Judgment. The 4 years were gone like a tale that is told. Add such a 4 years to his present age and it will make him 81. He then passed 3 years at Worcester, among black Letter French and Latin Law and kept a school to pay for the Priviledge—The 3 years were gone seemingly in the twinkling of an Eye. Add such a three years to his present age and it will make him 80. He then removed to Braintre County of Suffolk in Massachusetts, where he spent 17 years at the Bar, riding Circuits, getting Money and a Wife and Children. But the 17 years flew away like the Morning Cloud. Add 17 such years and you will make him 90. Four years more were then spent in Congress, you know how. But they were gone like a dream. Add 4 such years to his present age and you make him 81. Then he was ten years in Europe; on the mountain Wave, over the Hills and far away. But the 10 years were gone he scarcely knew how. Add 10 such and they will make him 87. He had then an Interval of eight or nine months. Then he was 8 years V. President; a Target for the Archers; a Constant object of the Bilingsgate, scurrity, Misapprehension, Misconstruction Misrepresentations Lies and Libels of all Parties. These 8 went away like a nauseous Fog. Add such an 8 to his age and you make him 85. He was then President for 4 years. A Tale told by an Ideot full of sound and fury Signifying Nothing. Vanity of Vanities all was Vanity! Add such a four years and you would infallibly kill him long before he would be 81. Twelve years have past in solitude, far the pleasantest of all: yet where are they? gone like the Dew, the blossoms, the Flowers and the Leaves. Add such another 12 and you make him 89; withered, faded, wrinkled tottering trembling stumbling, sighing groaning, weeping! Oh! I have Some Scruples of Conscience, whether I ought to preserve him: whether it would not be charity to stumble, and relieve him from such a futurity. Add only 24 such years as have passed since his return from Europe to America and you make him 101. an object of wonder and of Pity to a gaping stareing World!
And now, my venerable learned, philosophical religious virtuous excellent Sir, permit me to ask whether this address is not as monitory, a moral essay as any in Johnsons Rambler or his Prince of Abyssinia, Remember too it is a Horse that asks the question, and that Horse is
Hobby.